Citation Nr: 1037471	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a congenital heart 
defect.

2.  Entitlement to service connection for an acquired heart 
disease to include coronary artery disease (CAD).  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to heart 
disability.

4.  Entitlement to service connection for a neck disability to 
include a neck fusion, claimed as secondary to heart disability.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to heart disability.

6.  Entitlement to service connection for a psychiatric 
disability to include depression, claimed as secondary to heart 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1961 to December 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
Jurisdiction was subsequently transferred to the RO in Phoenix, 
Arizona.  

In February 2007, the appellant testified during a hearing before 
a decision review officer (DRO) at the RO.  A transcript of that 
hearing is of record.  Also in March 2008, the appellant 
testified during a hearing before a DRO at the RO.  A transcript 
of that hearing is of record.

This case was remanded by the Board in November 2009 for further 
development.  

The issues of entitlement to service connection for an acquired 
heart disease, and COPD, neck disability, back disability, and 
psychiatric disability to include depression claimed as secondary 
to heart disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A congenital heart defect has been identified. 


CONCLUSION OF LAW

A congenital heart defect is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
June 2005, September 2005 and April 2006.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  The Board also notes 
that the appellant indicated in his February 2007 hearing that he 
was in receipt of Social Security benefits for his neck fusion 
and depression.  Those records have been obtained and associated 
with the file.  

The Board acknowledges that the appellant has not been afforded 
VA examination in relation to his claim.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the appellant's condition is found to be congenital 
which was not subject to a superimposed disease or injury during 
service.  For these reasons, the evidence does not indicate that 
the claimed disability may be related to active service such as 
to require an examination, even under the low threshold of 
McLendon.

The Board notes that the appellant has requested a hearing before 
a Veterans Law Judge (VLJ).  The appellant was scheduled for a 
videoconference hearing to be conducted on March 2, 2009.  Prior 
to that date, the appellant requested, through his 
representative, that the hearing be rescheduled.  In March 2009, 
a VLJ of the Board granted the motion.  In November 2009, the 
appellant's representative requested that the case, which had 
been transferred to the Board, be remanded to the RO so that the 
appellant could be scheduled for another videoconference hearing.  
In November 2009, the Board remanded this matter to the RO to 
schedule the appellant for a videoconference hearing.  

The appellant was scheduled for a hearing to be conducted on 
March 24, 2010.  However, the appellant submitted correspondence 
prior to the hearing stating that he was unable to make it to the 
hearing because of pain, finances and traveling limitations.  In 
April 2010 correspondence, the appellant related that he had to 
cancel two videoconference hearings because of his medications.  
He also related that he was not capable financially, mentally or 
physically to make the 200 mile trip to Phoenix from Tucson and 
that he was informed that under his circumstances his appeal 
could be heard in Tucson.  The Board notes that we do not conduct 
hearings in Tucson.  Based on the record, which demonstrates the 
appellant has missed a couple of scheduled hearings because of 
his health, distance and finances, we find it would be futile to 
schedule him for another hearing on this claim as it does not 
appear that his situation has changed which would allow him to 
appear for another hearing.  The Board further notes that medical 
records have been associated with the claims file and that there 
is sufficient evidence to proceed with the claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, such arthritis and cardiovascular-renal 
disease, may be service connected if incurred or aggravated by 
service or manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2009). 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Generally, a veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for active 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burden of proof is on VA to rebut the presumption 
by producing clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated by service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); Wagner v. 
Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  In considering the effect of section 1111 on claims 
for service-connected disability, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has stated that 
the government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 
Vet. App. 402 (1996).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.  



Analysis congenital heart defect

The appellant has appealed the denial of service connection for a 
congenital heart defect.  The appellant has related that he had a 
hole in his heart that went undetected at entrance and that such 
has caused him to have heart problems throughout his life.

Initially, the Board notes that in the January 1961 entrance 
examination the heart was reported normal.  The appellant denied 
pain or pressure in the chest and palpitation or pounding heart 
at that time.  At separation in December 1961, grade I systolic 
basal functional murmur was reported.  At that time, he again 
denied pain or pressure in the chest and palpitation or pounding 
heart.  

Although a heart murmur was found at separation, the Board notes 
that this is not a case that involves the presumption of 
soundness.  

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except for such 
defects, infirmities, or disorders noted at entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  "The presumption of 
soundness does not, however, apply to congenital defects, because 
such defects 'are not diseases or injuries' within the meaning of 
38 U.S.C. §§ 1110 and 1111."  Id. at 397; see 38 C.F.R. § 
3.303(c) (2009);  see also Terry v. Principi, 340 F.3d 1378, 
1385-86 (Fed.Cir.2003) (holding that the presumption of soundness 
does not apply to congenital defects).  

In assessing whether the appellant's condition preexisted 
service, "the Board must consider the veteran's medical history, 
accepted medical principles, evidence of the 'basic character, 
origin and development' of the condition' " as well as " 'lay 
and medical evidence concerning the inception, development and 
manifestations' of the particular condition."  Quirin v. 
Shinseki, 22 Vet.App. 390, 396 (2009) (quoting 38 C.F.R. § 
3.304(b)(1), (2) (2009)).  

Here, we note that although the heart was reported normal during 
the enlistment examination, the separation examination revealed a 
grade I systolic basal functional murmur.  However, the Board 
notes that post service treatment record show that the 
appellant's heart defects are congenital.  (The issue of service 
connection for an acquired disease is separately addressed.)  In 
this regard, the Board notes that treatment records on two 
separate occasions in August 2003 noted findings of "heart 
defects congenital" and "congenital heart defects."  

In light of the evidence of record, we find that the appellant 
has a congenital heart defect.  For purposes of entitlement to 
benefits, a congenital or developmental defect is not considered 
to be disease or injury within the meaning of the statutes 
governing service connection.  38 C.F.R. §§ 3.303(c) (congenital 
or developmental defects are not diseases or injuries within the 
meaning of applicable legislation), 4.9 (mere congenital or 
developmental defects are not diseases or injuries in the meaning 
of applicable legislation for disability compensation purposes).  
In other words, by law, inservice incurrence of a disease or 
injury is not possible with respect to manifestations of a 
congenital or developmental defect, and as a result, the second 
requirement for service-connection cannot be met with respect to 
congenital defects.  See Winn v. Brown, 8 Vet. App. 510 (1996) 
(upholding VA regulations that distinguish a congenital or 
developmental defect from a disease).  As such, we find that as 
it is shown that the appellant has a congenital heart defect, the 
presumption of soundness is not relevant to the analysis of the 
appellant's claim.  

The Board notes that the file contains medical records with the 
patient identified as [redacted].  However, the Social Security number 
and date of birth are the same as the Veteran.  We conclude that 
the records are those of the appellant.  


ORDER

Service connection for a congenital heart defect is denied.  




REMAND

The appellant has appealed the denial of service connection for 
an acquired heart disease.  He also has appealed the denial of 
service connection for COPD, a neck disability to include neck 
fusion, a back disability and an acquired psychiatric disability 
to include depression.  He claims these disabilities as secondary 
to his heart disability.  The appellant has related that he had a 
hole in his heart that went undetected at entrance and that such 
has caused him to have heart problems throughout his life which 
subsequently caused other medical issues to include COPD and his 
neck and back disabilities.  

It is clear from the facts in this case that the appellant has 
multiple heart diagnoses. The congenital heart defect was 
addressed above.  However, no professional has established that 
the coronary artery disease is a congenital defect or natural 
progress of the congenital defect.  Although the murmur was 
determined to be functional in service, that impression is in 
doubt in view of the post-service diagnoses.  As such, the issue 
of entitlement to service connection for coronary artery disease 
remains a viable theory of entitlement.  

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) Establishes 
that the appellant suffered an event, injury or disease in 
service; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, injury or 
disease in service or with another service-connected disability.  

The Board concludes that it must remand the issue of service 
connection for a VA opinion.  Here, the VA is presented with 
evidence of a murmur at separation.  The record does not contain 
adequate information that would establish whether there is (or is 
not) any relationship between the diagnosis of coronary artery 
disease and the identified in-service murmur.  As such, a VA 
opinion is needed.  

Furthermore, the Board notes that the appeals for service 
connection for COPD, a neck disability to include neck fusion, a 
back disability and an acquired psychiatric disability to include 
depression are inextricably intertwined with the acquired heart 
disease claim, inasmuch as a grant of service connection for the 
disability could affect the outcome of the other claims.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further consideration of 
these claims must be deferred to avoid piecemeal adjudication.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion by a cardiologist to 
address the issue of whether the 
appellant's acquired heart disease is 
attributable to service.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present acquired heart disease 
is attributable to service.  If there is 
no relationship between the current CAD 
and service, to include the murmur, that 
fact must be noted in the report.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


